Citation Nr: 0925298	
Decision Date: 07/07/09    Archive Date: 07/21/09

DOCKET NO.  07-14 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Recognition as the surviving spouse of the Veteran for the 
purpose of entitlement to Dependency and Indemnity 
Compensation benefits.


REPRESENTATION

Appellant represented by:	Barbara B. Harris, Attorney at 
law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from January 1969 to 
September 1972.  He died in October 1996.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Baltimore, Maryland (RO).  

The appellant testified at a personal hearing before the 
undersigned in Washington, D.C., in June 2009, and a 
transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

The appellant contends that she is the lawful surviving 
spouse of the Veteran because they were married in 1982 and 
were never legally divorced.  She testified at the June 2009 
Board personal hearing that she essentially cohabited with 
the Veteran until his death in 1996, including that they 
filed joint tax returns until his death.  

A review of the claims file raises some question as to 
whether the appellant cohabited with the Veteran until his 
death, because someone else is listed as his wife on the 
death certificate, because the appellant was unaware of the 
Veteran's death for until a few years after he died, and the 
appellant did not file a claim for VA death benefits until a 
number of years after the Veteran's death.  The Board finds 
that a more complete search for clarifying evidence is 
warranted prior to a final decision in this matter.

Accordingly, the case is REMANDED to the RO/AMC for the 
following actions:

1.  The RO/AMC will request that the 
appellant submit evidence supporting her 
contention that she and the Veteran 
cohabited from 1993 until his death in 
October 1996, to include copies of her tax 
returns for 1993-1996 and/or any other 
supporting documents, to include deeds, 
leases, utility bills, joint bank 
accounts, car titles, other correspondence 
to the appellant and the Veteran, etc.  
All evidence submitted by the appellant 
should be associated with the claims 
folders.

2.  The RO/AMC will contact the 
appropriate vital records facility in the 
states of Maryland and Virginia and 
request a copy of any divorce decree 
between the Veteran and the appellant 
dated between 1982 and 1996.

3.  The RO/AMC will contact the 
appropriate vital records facility in the 
state of Florida and request a copy of any 
divorce decree under the Veteran's name 
between 1992 and 1996, and any marriage 
license under the appellant's married name 
(Eaddy) between 1982 and the present.

4.  Thereafter, the RO/AMC will 
readjudicate the issue on appeal.  If the 
benefit sought on appeal is not granted, 
she and her attorney should be provided 
with an appropriate Supplemental Statement 
of the Case, and they should be given an 
opportunity to respond.

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

